Citation Nr: 0305385	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  98-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to compensation for melanoma under the provisions 
of 38 U.S.C.A. § 1151 (West 2002).

(The issue of entitlement to service connection for melanoma 
as secondary to Agent Orange exposure will be the subject of 
a later decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1952 to May 
1958, and from October 1962 to October 1979.  He also had 
over one year of additional active service.

With respect to the issue of entitlement to service 
connection for melanoma as secondary to Agent Orange 
exposure, the Board of Veterans' Appeals (Board) notes that 
it will be pursuing additional development of this issue 
under the authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

The "issue" of an increased rating for prostate cancer was 
listed on the Certification of Appeal dated August 23, 2002.  
This question was adjudicated by the RO in a "supplemental 
statement of the case" of August 1, 2000.  In a letter dated 
May 10, 2001, the RO informed the veteran that August 2000 
action was actually a decision from which he had one year to 
appeal.  Neither the veteran nor his representative has 
submitted a notice of disagreement after the letter of May 
10, 2001.  


FINDING OF FACT

The preponderance of the evidence of record shows that there 
is no additional disability associated with the veteran's 
melanoma that is the result of treatment provided by the 
Department of Veterans Affairs (VA).




CONCLUSION OF LAW
Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for melanoma is not warranted.  38 
U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, it 
is noted that the veteran's primary contention is that he 
sustained additional disability as a result of the VA's 
failure to diagnose his malignant melanoma at an earlier 
point in time.  However, after being specifically advised 
that he had not produced evidence of additional disability 
associated with his melanoma as a result of VA treatment in 
September 1998 and August 2000 supplemental statements of the 
case, the veteran has still not provided evidence that he 
sustained additional disability as a result of VA treatment.  
Thus, the Board finds that this claim would not benefit from 
further development and the VCAA is arguably not even 
applicable.  In addition, even if the VCAA were found to 
apply to this case, the veteran has been provided with an 
opinion as to the conduct of the VA physicians with respect 
to the diagnosis and treatment of his melanoma and the 
existence of additional disability, and was given an 
opportunity to provide evidence in response to that opinion, 
without any indication that there would be any further action 
taken by the VA.  Therefore, the Board finds that the veteran 
was aware of the actions that had been taken by the regional 
office (RO) to develop his claim and the action that he would 
have to take in light of that development.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been provided with the applicable 
laws and regulations, and there is no indication that there 
are any outstanding pertinent records that have not already 
been obtained or that are not adequately addressed by 
documents contained within the claims file.  Thus, the Board 
finds that further notice and/or development in this matter 
is not required under the VCAA.

With respect to the veteran's contention that pertinent 
medical records and opinions were removed from his claims 
file, the Board notes that this contention was more pertinent 
to the issue of entitlement to service connection for 
melanoma as secondary to Agent Orange exposure, as the 
evidence that is alleged to have been removed includes 
opinions which allegedly linked the veteran's melanoma to 
Agent Orange exposure.  The Board further notes that the RO 
responded to several inquiries from the Office of the 
Inspector General (OIG) with respect to the contentions of 
the veteran.   In this regard, and while the veteran has 
recently indicated that there continues to be an ongoing 
investigation, there is no other indication in the claims 
file that OIG intends to take any further action as to this 
matter.  

While the Board has also considered whether the veteran 
should be afforded at least one examination to determine the 
etiology of any claimed residual of melanoma, with the lack 
of evidence of additional disability arising out of VA 
treatment, the Board finds that there is currently no 
reasonable basis that any such examination would substantiate 
the veteran's claim.  38 U.S.C.A. § 5103A(a)(2).  The Board 
also again notes that in the September 1998 and August 2000 
supplemental statements of the case, the veteran was 
specifically advised by the RO that no additional disability 
subject to the payment of VA compensation was shown in the 
evidence reviewed.  

A review of the testimony and statements of the appellant 
reflects that he generally asserts dissatisfaction with the 
overall quality of medical treatment rendered by the VA in 
the years precedent to the diagnosis of his melanoma in 1997.  
More specifically, he in essence asserts that the VA should 
have diagnosed his condition at an earlier point in time, and 
that its failure to do so has somehow caused additional 
residual disability.  

VA treatment records for the period of July 1996 to June 1997 
reflect that in July 1996, the veteran complained of a rash 
in the groin area, further noting that he had experienced a 
chronic rash on his back and chest since approximately 1964.  
Examination revealed an erythematous maculopapular rash on 
the upper and mid back that was considered chronic in nature, 
and the assessment included rule out eczema.  Further 
examination in October 1996 revealed scaly dermatitis on the 
chest, back and abdomen, and the assessment was tinea 
versicolor.  Dermatological consultation in February 1997 
revealed that the veteran's versicolor was better but that 
there was an ulcerated papule on the left abdomen.  The 
assessment was tinea versicolor and nevus, rule out 
hemangioma on the left abdomen.  Subsequent dermatological 
evaluation in March 1997 indicated that biopsy from the left 
abdomen was preliminarily found to reveal melanoma, the 
assessment was melanoma, and the veteran was referred to 
general surgery for evaluation and excision.  The veteran's 
melanoma was excised with 2 centimeter margins in early April 
1997, with further treatment to be determined by the veteran 
and Dr. H.

VA treatment records from April 1997 reflect well-healed 
excision sites, and the assessment was melanoma status post 
excision without evidence of recurrence.  In June 1997, it 
was again noted that there was no evidence of recurrence, and 
after discussion with the veteran, it was decided that the 
veteran would be followed on a clinical basis.

In a VA medical statement, dated in May 1998, Dr. S. 
concluded that there was no evidence that a clinically 
apparent malignant melanoma was ignored by VA clinicians when 
a diagnosis could have been made, and that while the veteran 
was unfortunately subject to some risk of recurrence, that 
risk was related to the histopathology of the particular 
lesion and not a consequence of any particular clinical 
decision made by anyone at VA.

At the veteran's personal hearing in August 1998, the veteran 
testified that prior to a VA intern's diagnosis of melanoma, 
seven prior physicians at the VA had not recognized this 
particular mole as melanoma (transcript (T.) at p. 7).  The 
veteran now had a scar approximately eight inches long, and 
while a dermatologist recommended that more skin be removed, 
the veteran and his surgeon decided to wait (T. at p. 8).  
The veteran felt that his melanoma was not completely 
resolved due to the possibility of it reoccurring from the 
original cells (T. at p. 8).  He denied currently receiving 
treatment for melanoma, noting that he would now go in for 
evaluation by a dermatologist every 6 months (T. at p. 8).  
He also denied currently having any physical problems in 
connection with his melanoma (T. at p. 8).  The veteran 
stated that no physician had offered him an opinion on the 
etiology of his melanoma and he was never given a medical 
opinion as to the reason for it (T. at pp. 9-10).  

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in March 1998 and, accordingly, the claim will be 
adjudicated by the Board, as it was by the RO, under the 
version of 38 U.S.C.A. § 1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on 
residuals from his melanoma, the Board finds that there is 
insufficient medical evidence of currently identifiable 
additional disability related to his VA treatment.  In 
addition, as was noted previously, the RO's supplemental 
statements of the case clearly placed the veteran and his 
representative on notice of the need for the veteran to 
produce evidence of identifiable additional disability that 
was the result of actions taken by the VA, and the record 
does not contain such evidence.  In fact, it appears from the 
existing records that treatment of the melanoma has up to now 
been largely successful.

In support of the veteran's claims the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that VA medical treatment caused 
him additional disability.  However, it is long-established 
that the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, it has 
not been demonstrated that the veteran possesses the 
requisite knowledge, skill, training, or education to qualify 
as a medical expert in order for such statements to be 
considered competent evidence.  Espiritu v. Derwinski, supra.  
In short, the veteran's own speculations as to medical 
matters are without any probative value.

As for the contemporaneous treatment records themselves, as 
was already mentioned, they are not reflective of additional 
disability associated with the veteran's melanoma, and with 
respect to the VA's diagnosis and treatment of this 
condition, it reflects a VA opinion that concludes that there 
is no evidence that additional disability was caused by any 
failure on the part of VA.  

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that 
additional residual disability has been sustained by the 
veteran as a result of the treatment administered to the 
veteran by the VA.  Accordingly, the claim of entitlement to 
VA benefits pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

The claim for compensation for melanoma under the provisions 
of 38 U.S.C.A. § 1151, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

